Citation Nr: 0810568	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, lower back.

2.  Entitlement to service connection for degenerative joint 
disease, left hip.

3.  Entitlement to service connection for degenerative joint 
disease, left knee.

4.  Entitlement to service connection for a chronic stomach 
condition.

5.  Entitlement to service connection for a chronic 
disability manifested by loss of feeling of left leg.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
January 1948 and October 1952 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Jackson, Mississippi, which denied 
service connection for degenerative joint disease of the 
lower back, degenerative joint disease of the left hip, 
degenerative joint disease of the left knee, a chronic 
stomach condition and a chronic disability manifested by loss 
of feeling of left leg.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a 
February 2006 written statement, the veteran requested a 
videoconference hearing on appeal before a Veterans Law 
Judge.  In a March 2007 written statement, the veteran 
appeared to withdraw his request for a hearing; however, in a 
September 2007 written statement, the veteran re-asserted his 
request for a hearing.  Such a hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2007).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



